      Case 1:19-cv-08345-MKV-DCF Document 125 Filed 02/26/21 Page 1 of 1



                                                          USDC SDNY
UNITED STATES DISTRICT COURT                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                             ELECTRONICALLY FILED
                                                          DOC #:
 SAMANTHA SIVA KUMARAN, and                               DATE FILED: 2/26/2021
 THE A STAR GROUP, INC. d/b/a
 TIMETRICS,

                            Plaintiffs,                      1:19-cv-8345 (MKV-DCF)
                     -against-                                 UNSEALING ORDER
 NORTHLAND ENERGY TRADING, LLC, et
 al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On June 18, 2020, the Court held a conference to address various issues in this matter,

including Defendants’ contemplated motion to dismiss. See Minute Entry for Proceedings on

June 18, 2020; Transcript of Proceedings on June 18, 2020 [ECF #106 (“Tr.”)]. Based on

Plaintiffs’ representations at the conference that Defendants might reveal Plaintiffs’ confidential

business information, the Court granted Plaintiffs’ request temporarily to seal the papers that

Defendants filed in support of their motion to dismiss [ECF #55]. See Tr. at 20:11 – 25; Lugosch

v. Pyramid Co. of Onondaga, 435 F.3d 110, 123 (2d Cir. 2006). However, the Court must apply

a strong presumption in favor of public access to judicial documents, and, based on the Court’s

thorough review, there is absolutely nothing in the documents in question that justifies sealing or

redaction [ECF #63, 64, 65]. See Lugosch, 435 F.3d at 124–26. Accordingly, the Clerk of Court

is respectfully directed to unseal the documents at docket entries 63, 64, and 65.

SO ORDERED.
                                                      _________________________________
Date: February 26, 2021                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
